[Cite as In re Dissolution of Marriage of Kelly, 2011-Ohio-2642.]

                             STATE OF OHIO, CARROLL COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


IN THE MATTER OF                                   )
THE DISSOLUTION OF THE                             )        CASE NO. 09 CA 863
MARRIAGE OF:                                       )
                                                   )
ROBERT T. KELLY                                    )
                                                   )
        PETITIONER-APPELLEE,                       )
                                                   )
        AND                                        )            OPINION
                                                   )
KYDE L. KELLY,                                     )
                                                   )
        PETITIONER-APPELLANT.                      )

CHARACTER OF PROCEEDINGS:                                   Civil Appeal from Common Pleas
                                                            Court, Case No. 05 DRC 24457.

JUDGMENT:                                                   Reversed.

APPEARANCES:
For Petitioner-Appellee:                                    Attorney Emanula Agresta
                                                            100 N. Fourth Street
                                                            Suite 300
                                                            Steubenville, OH 43952

For Petitioner-Appellant:                                   Attorney Christopher A. Maruca
                                                            Attorney Daniel P. Osman
                                                            The Maruca Law Firm
                                                            201 E. Commerce St., Suite 316
                                                            Youngstown, OH 44503




JUDGES:
Hon. Mary DeGenaro
Hon. Cheryl L. Waite
                                                                                          -2-


Hon. Gene Donofrio

                                                   Dated: May 27, 2011



DeGenaro, J.
       {¶1}    Petitioner-Appellant, Kyde L. Kelly (nka Jones) appeals the decision of the
Carroll County Court of Common Pleas modifying her parental rights with regard to the
parties' minor child, Nathan Kelly, following Kyde's notice of intent to relocate from Ohio to
Wyoming and Petitioner-Appellee Robert T. Kelly's motion to modify parental rights. On
appeal, Kyde first argues the trial court abused its discretion by permitting a witness to
testify as an expert about the long-term ramifications of Nathan relocating. Second, she
argues the trial court abused its discretion by granting Robert's motion to modify parental
rights. Third and alternatively, she argues the trial court abused its discretion by failing to
enter a conditional judgment entry which would have allowed her to maintain custody as
long as she did not relocate out of state.
       {¶2}    Upon review, the court abused its discretion in granting Robert's motion to
modify parental rights because a mere intention or desire to relocate does not constitute
the requisite change in circumstances. As our resolution of this issue is dispositive of the
appeal, Kyde's remaining assignments of error are moot. Thus, the judgment of the trial
court is reversed.
                              Facts and Procedural History
       {¶3}    Kyde and Robert were married on May 3, 2003. Nathan was born as issue
of the marriage on September 4, 2004. Both parties reside in East Liverpool where
Nathan has resided since birth. Kyde works as a prosecuting attorney in Lisbon. Robert
works as a mortgage loan officer in Pittsburgh. The parties filed a petition for dissolution
of marriage, and the decree of dissolution issued on December 16, 2005, designated
Kyde as the residential/custodial parent. The decree did not place any restrictions upon
the residential parent's ability to relocate. Further, Robert was granted liberal parenting
time and he agreed to pay child support. As both Kyde and Robert were employed full-
                                                                                       -3-


time, they relied on their parents to provide child care during the workday. As such,
Nathan formed close relationships with both sets of grandparents.
       {¶4}   Following their dissolution, the parties made some attempts at
reconciliation. Inasmuch as the parties were together more often, sometimes overnight,
Robert's parenting time with Nathan was more liberal.         However, by August 2008
attempts at a permanent reconciliation failed, as Robert chose to pursue a relationship
with Tammy Bauer.
       {¶5}   Because Nathan would be enrolled in preschool, the trial court issued an
agreed judgment entry modifying parental rights on September 29, 2008. Kyde remained
the residential/custodial parent, and Robert's parenting time and child support obligation
were modified accordingly.
       {¶6}   At the time the parties' attempts to reconcile failed, Kyde began a long-
distance relationship during the fall of 2008 with Craig Jones, a prosecuting attorney in
Wyoming. Between January 2009 and August 2009, Craig visited Kyde in Ohio several
times for a total of about 30 days. Craig spent time with Nathan during these visits. Kyde
also took Nathan to meet Craig's mother in Indiana. Craig and Kyde were engaged in
March 2009.
       {¶7}   Kyde filed a notice of intent to relocate, stating she intended to relocate to
Cheyenne, Wyoming around August 1, 2009 and planned to take Nathan with her.
Although Kyde later filed a "Proposed Long-Distance Companionship Order," she never
formally moved the court to modify Robert's parenting time rights pursuant to R.C.
3109.051(C). In response, Robert filed a motion for reallocation of parental rights and
responsibilities, requesting that he be designated the residential/custodial parent. He
stated that the change in circumstances was Kyde's intent to relocate with Nathan to
Wyoming, along with Nathan's reactions to the impending move. He claimed it would not
be in Nathan's best interest to be taken away from his support network of family and
friends.
       {¶8}   On July 23, 2009, Kyde and Craig married in Wyoming in a private, civil
ceremony.     Kyde did not bring Nathan to the wedding because she did not have
                                                                                        -4-


permission from the court to take him out of state during the pendency of the
proceedings. Craig and Kyde entered into a lease agreement for a house in Wyoming.
Kyde chose a school for Nathan there but did not enroll him.
       {¶9}   During two days of evidentiary hearings, both parties put on extensive
evidence. At the beginning of the hearing, the parties jointly requested that the trial court
enter a conditional judgment entry that would allow Kyde to maintain custody in the event
she decided not to move to Wyoming. In other words, they requested that in the event
the court determined that the relocation, coupled with other circumstances, necessitated
a change in custody, that the court issue a conditional ruling maintaining the status quo in
the event Kyde chose not to move. The court denied this request out of concerns that it
would be "prejudging the case." The court further stated that it viewed the trial as "an all
or nothing situation," and that therefore it would not issue a conditional ruling.
       {¶10} In support of his case, Robert presented the following witnesses: himself;
Kyde; his neighbor and friend Anson Wiegard; his live-in girlfriend Tammy Bauer; his
father, Bob Kelly; and Terry Dehamer, a licensed counselor and social worker. Kyde
presented the following witnesses: herself; her new husband Craig Jones; her co-worker,
Tammy Riley-Jones (no relation to Craig); and her pastor Eric Edwards.
       {¶11} Relevant to the issues on appeal, Kyde testified about her courtship with
Craig and subsequent marriage. Kyde stated that she was still serving as a prosecutor
and that she did not have a job in Wyoming. She intended to be a stay-at-home mom, at
least until February 2010 when she could apply for admission by motion to the Wyoming
bar. She said Craig's current income could support them, and that Craig was also being
considered for a judgeship, which is merit-based in Wyoming. She said that in the event
that she did return to work, she would want a job that would allow her to take Nathan to
school and pick him up each day. For example, she could continue to do part-time
bankruptcy work, as she does now, from home in Wyoming.
       {¶12} Further, Kyde testified that Craig sought positions with offices in surrounding
counties, but did not receive any favorable responses. Craig has no children of his own,
is recently divorced and has no family in Wyoming. His family is from Indiana and Kyde
                                                                                      -5-


and Nathan visited them in May 2008.
        {¶13} Kyde testified that she had chosen a parochial school for Nathan to attend
in Wyoming, but had not enrolled him. She also found doctors and a dentist for Nathan.
In July 2008, Kyde and Craig entered into a lease with purchase option for a house in
Wyoming. However, Kyde stated that the landlord understood the situation, and would
allow them to get out of the lease by forfeiting the security deposit.
        {¶14} Kyde said that if she maintains custody and moves to Wyoming she would
facilitate communication between Robert and Nathan via Skype. She testified she would
foster Nathan's relationships with his family back in Ohio.
        {¶15} Craig Jones testified, similar to Kyde, about his background, career, income
and rental home. His first plan had been to move to Ohio to be with Kyde and Nathan but
he could not find a job because the area was much more "economically challenged" than
the Cheyenne, Wyoming area. Craig believed he had bonded with Nathan. He said he
was confident that if Kyde relocated with Nathan she would continue to facilitate
visitations between Nathan, Robert and his extended family.
        {¶16} Robert then testified. He said that if granted custody he would continue to
foster relationships between Nathan and his extended family, including Kyde's family. He
confirmed that both sets of grandparents played significant roles in the care-taking of
Nathan. Robert commutes 100 miles roundtrip to Pittsburgh each day for work. Even
though it would have been easier for him to relocate there, he has not because he wants
to stay close to Nathan. If granted custody, he said he had no plans to locate outside the
area as he wished for Nathan to grow up surrounded by extended family. He discussed
his work schedule and said he talked to his company and could have a more flexible
schedule if he got custody of Nathan.
        {¶17} Exhibits were presented in furtherance of each side's position. Both parties
submitted proposed findings of fact and conclusions of law, pursuant to the court's
directive at trial.
        {¶18} On November 6, 2009, the trial court issued a judgment entry including
findings of fact and conclusions of law designating Robert the residential parent and legal
                                                                                     -6-


custodian of Nathan and granting Kyde long-distance visitation. Kyde filed a notice of
appeal as well as a motion to stay the judgment pending appeal. In support, she stated
she still resides in Columbiana County and had no intention of leaving without Nathan.
The trial court granted the stay for that reason.
                            Modification of Parental Rights
       {¶19} Because resolution of Kyde's second assignment of error is dispositive of
this appeal, we will address it first. Kyde asserts:
       {¶20} "The trial court's judgment granting the motion to modify parental rights was
an abuse of discretion."
       {¶21} A trial court has broad discretion in its determination of parental custody
rights since it has the authority to make an equitable decision based upon the facts and
circumstances in each case. Booth v. Booth (1989), 44 Ohio St. 3d 142, 144, 541 N.E.2d
1028. Therefore, a trial court's custody determination should not be disturbed unless it
constitutes an abuse of discretion. Bechtol v. Bechtol (1990), 49 Ohio St. 3d 21, 23, 550
N.E.2d 178.
       {¶22} "The discretion which a trial court enjoys in custody matters should be
accorded the utmost respect, given the nature of the proceeding and the impact the
court's determination will have on the lives of the parties concerned. The knowledge a
trial court gains through observing the witnesses and the parties in a custody proceeding
cannot be conveyed to a reviewing court by a printed record. In this regard, the reviewing
court in such proceedings should be guided by the presumption that the trial court's
findings were indeed correct." Miller v. Miller (1988), 37 Ohio St. 3d 71, 74, 523 N.E.2d
846, 849.
       {¶23} That said, although a trial court's discretion in a custody modification
proceeding is broad, it is not absolute, and must be guided by the language set forth in
R.C. 3109.04. Id.
       {¶24} R.C. 3109.04(E)(1)(a) governs the modification of an existing decree
allocating parental rights and responsibilities, and states, in pertinent part:
       {¶25} "The court shall not modify a prior decree allocating parental rights and
                                                                                        -7-


responsibilities for the care of children unless it finds, based on facts that have arisen
since the prior decree or that were unknown to the court at the time of the prior decree,
that a change has occurred in the circumstances of the child, the child's residential
parent, or either of the parents subject to a shared parenting decree, and that the
modification is necessary to serve the best interest of the child. In applying these
standards, the court shall retain the residential parent designated by the prior decree or
the prior shared parenting decree, unless a modification is in the best interest of the child
and one of the following applies:
        {¶26} "* * *
        {¶27} "(iii) The harm likely to be caused by a change of environment is outweighed
by the advantages of the change of environment to the child." R.C. 3109.04(E)(1)(a)(iii).
        {¶28} Accordingly, three elements must be proven to change the residential
parent status from one parent to the other: (1) there must be an initial showing of a
change in circumstances, (2) if circumstances have changed, the modification of custody
must be in the children's best interests, and, (3) any harm to the children from a
modification of the plan must be outweighed by the benefits of such a modification.
"Additionally, R.C. 3109.04(E)(1)(a) creates a rebuttable presumption that retaining the
residential parent designated by the prior decree is in the child's best interest."
Rohrbaugh v. Rohrbaugh (2000), 136 Ohio App. 3d 599, 604, 737 N.E.2d 551 (Seventh
District).
        {¶29} In modifying custody to Robert, the court discussed in detail each of the
elements and concluded that Robert had proven each one. Kyde challenges each of
these determinations.     Her first argument, that there has not been a change in
circumstances, is meritorious and therefore dispositive of this appeal.
        {¶30} This court has previously noted that [a]lthough R.C. 3109.04 does not set
forth a definition of the phrase "change in circumstances", Ohio courts have generally
held that the phrase is intended to denote "an event occurrence, or situation which has a
material and adverse effect upon a child." Rohrbaugh at 604, quoting Wyss v. Wyss
(1982), 3 Ohio App. 3d 412, 3 OBR 479, 445 N.E.2d 1153.
                                                                                        -8-


       {¶31} A mere desire or intent to relocate does not constitute the requisite change
in circumstances. Rather, there must be an actual relocation, Masters v. Masters (1994),
69 Ohio St. 3d 83, 630 N.E.2d 665; Campana v. Campana, 7th Dist. No. 08 MA 88, 2009-
Ohio-796, or in at least one case, substantial steps taken in furtherance of an imminent
relocation. DeVall v. Schooley, 5th Dist. No. CT2006-0062, 2007-Ohio-2582.
       {¶32} In Masters, the Ohio Supreme Court held that the trial court abused its
discretion by changing the custodial parent from mother to father where the only evidence
supporting its conclusion was the mother's filing of a motion to remove the child from the
state. Masters, 69 Ohio St. 3d at 85. The court reached this conclusion because filing the
motion to relocate merely reflected the mother's desire to leave the state and did not on
its own constitute a change in circumstances. Id. at 86.
       {¶33} In Campana, the father sought a change in custody due to the mother's
contemplation of remarriage and relocation. The mother had filed a notice of intent to
relocate with an accompanying motion to modify the father's parenting time to the court's
standard long distance visitation order. The father objected to the relocation and the
modification of parenting time and filed a motion to reallocate parental rights so that he
would be designated the residential parent. The trial court denied the father's motion for
reallocation of parental rights. On appeal, this court affirmed, concluding there was no
change in circumstances which would warrant the change in custody.
       {¶34} "The father did not allege that [the mother] will move even in the absence of
court modification of his visitation, and he does not seek a custody change on any basis
other than his opinion that his son should not move to Wyoming. As the Supreme Court
held in Masters, the mother's mere filing of the notice for the court's input is not a
changed circumstance that the father can use for a change of residential parent status."
Campana at ¶34.
       {¶35} On the other hand, in DeVall, although the mother claimed she was still "in
the process of moving," the court of appeals affirmed a change in circumstances based
upon the relocation:
       {¶36} "We recognize, in the case sub judice, that appellant testified she was still in
                                                                                         -9-


the 'process of moving' at the time of the evidentiary hearing. Tr. at 25-27. Some of her
furniture, including her bed, remained in Morgantown. Tr. at 26. Appellant further stated
that she had not yet commenced her new job at a retail store in King George. Tr. at 16.
Appellant also indicated she had yet to decide on a doctor or dentist for the child. Tr. at
25. However, she had already enrolled Susan in school in Virginia for the upcoming fall,
and, as the trial court noted, had withdrawn the child from her current school, telling the
administrators Susan would not return in the fall. Tr. at 25, 44; Judgment Entry at 2.
Moreover, the trial judge specified that he had reviewed evidentiary exhibits consisting of
photographs of appellant's new house in Virginia and of Susan standing in said house in
her furnished bedroom. Judgment Entry at 2.
       {¶37} "Upon review of the record, we are not inclined to substitute our judgment
for that of the trial court on the issue of the status of appellant's relocation. We therefore
hold that the trial court acted within its discretion in finding that the 'marriage and
relocation' in this matter was a fait accompli, thus distinguishing this case from the
scenario addressed by the Ohio Supreme Court in Masters." DeVall at ¶16.
       {¶38} This case is more akin to Campana and Masters than to DeVall. Kyde
testified from the very beginning of trial that she would not move to Wyoming without
Nathan. She had not quit her job with the prosecutor's office, and had not moved out of
her house or moved any of her personal belongings to Wyoming. She did choose a
school for Nathan in Wyoming, however, she had not enrolled him there. And although
she and Craig did enter into a lease agreement for a house in Wyoming, they testified
that the landlord would let them break the lease without significant financial
consequences beyond forfeiting the security deposit.
       {¶39} Tellingly, the trial court's findings of fact are fraught with conditional
language about the move: "Mother offered testimony that if allowed to relocate * * *."
"Kyde Kelly's proposed move to Wyoming * * *."
       {¶40} Considering that no actual relocation had taken place and that Kyde testified
she would not move to Wyoming without Nathan, the trial court abused its discretion in
finding a change in circumstances in this case. Kyde's second assignment of error is
                                                                                      - 10 -


meritorious.
       {¶41} The lack of a change in circumstances ends our inquiry. Thus, we do not
reach the other two R.C. 3109.04(E)(1)(a)(iii) elements, analyzing the best interests of the
child, and determining whether the advantages from the change outweigh the harm. This
analysis need not be undertaken because we have concluded that there was not a
change in circumstances. See, e.g., Adams v. Adams, 4th Dist. No. 05CA2, 2005-Ohio-
4588, at ¶15 ("[B]ecause a change in circumstances has not occurred, we need not
address appellant's arguments that granting his motion to modify the prior allocation of
parental rights and responsibilities would serve the child's best interests and that the
benefits of modifying custody outweighs any harm.")
                                        Mootness
       {¶42} Kyde's first and third assignments of error assert respectively:
       {¶43} "The trial court abused its discretion in permitting Terry Dehamer to testify."
       {¶44} "The trial court abused its discretion by failing to enter a conditional
judgment entry which would allow Appellant to maintain custody as long as she did not
relocate to Wyoming."
       {¶45} Our favorable resolution of the second assignment of error renders these
remaining assignments of error moot and dispenses with our need to address them. See
App.R. 12(A)(1)(c).
       {¶46}    The trial court abused its discretion by modifying parental rights in this
case. Robert did not prove the required change in circumstances since Kyde had not
actually relocated and maintained she would not relocate without Nathan. The remaining
assignments of error are rendered moot based upon our determination that the trial
court's reallocation of parental rights was improper. Accordingly, the judgment of the trial
court is reversed.
Waite, P.J., dissents. See dissenting opinion.
Donofrio, J., concurs.

Waite, P.J., dissenting.
                                                                                        - 11 -



       {¶47} I must dissent in this matter because I believe it should be decided using the

usual standard of review instead of what appears to be a de novo standard applied by the

majority opinion. As courts of appeal judges, we routinely affirm decisions that may not

be identical to the decisions we would have made had we been in the shoes of the trial

court judge. Given our normal deference to the findings of the trier of fact, there is ample

evidence of record here to support the conclusion reached by the trial court that a change

of circumstances occurred. This is not a case wherein one parent sought to prove that a

change in circumstances occurred based on a mere request to plan a move by the other

parent. Appellant has in fact remarried a prosecuting attorney who lives in Wyoming and

they have started a new life together in Wyoming. Although it is possible to “cherry pick”

certain facts from the record in order to come to a different conclusion than the trial court,

this is not how we traditionally review child custody decisions. The majority appears

inclined to usurp the role of the trier of fact and virtually ignore the evidence supporting

the trial court’s decision. Thus, I dissent because there is substantial evidence in the

record supporting the conclusions reached by the trial court pursuant to our normal

standard of review.

       {¶48} The standard of review in this case is correctly cited in the majority opinion.

The trial court has broad discretion in making child custody determinations. Booth v.

Booth (1989), 44 Ohio St. 3d 142, 144, 541 N.E.2d 1028. “[I]t is inappropriate in most

cases for a court of appeals to independently weigh evidence * * *. The discretion which

a trial court enjoys in custody matters should be accorded the utmost respect, given the
                                                                                         - 12 -


nature of the proceeding and the impact the court's determination will have on the lives of

the parties concerned. The knowledge a trial court gains through observing the witnesses

and the parties in a custody proceeding cannot be conveyed to a reviewing court by a

printed record.” Miller v. Miller (1988), 37 Ohio St. 3d 71, 74, 523 N.E.2d 846.

       {¶49} It is also true that the trial court’s discretion is not absolute in child custody

matters. Pursuant to R.C. 3109.04(E)(1), in order to modify a decree allocating parental

rights and responsibilities the trial court must find that a change in circumstances has

taken place since the issuance of the prior decree and only then proceed to determine

whether modification is in the best interests of the child. The Ohio Supreme Court, in the

syllabus of Davis v. Flickinger (1997), 77 Ohio St. 3d 415, 674 N.E.2d 1159, held:

       {¶50} “1. R.C. 3109.04 requires a finding of a ‘change in circumstances.’ Such a

determination when made by a trial judge should not be disturbed, absent an abuse of

discretion.

       {¶51} “2. In determining whether a change in circumstances has occurred so as

to warrant a change in custody, a trial judge, as the trier of fact, must be given wide

latitude to consider all issues which support such a change.”

       {¶52} Although the majority opinion cites the correct standard of review, in the

majority’s analysis, the facts that support the trial court’s judgment are either ignored or

discounted.

       {¶53} The majority concludes that this case is directly analogous to Campana v.

Campana, 7th Dist. No. 08 MA 88, 2009-Ohio-796, which (coincidentally) involved a

mother’s attempt to relocate to Wyoming with her child, as in the instant appeal. In
                                                                                      - 13 -


Campana, the mother, who was the child's residential parent, filed a notice of intent to

relocate with the child to Wyoming, along with a motion to modify the father's visitation.

She intended to marry a man from Wyoming if the court allowed her to relocate with her

son. The father filed a motion to reallocate parental rights, seeking to be designated as

the child's residential parent. The father argued that the mother’s intent to relocate along

with the request to modify visitation constituted sufficient change in circumstances to

allow him to be automatically designated the residential parent. The trial court denied the

father's motion and ultimately allowed the mother to relocate with the child. This

judgment was upheld on appeal. We held that the filing of a notice to relocate and a

request for modification of visitation did not constitute, by themselves, a change in

circumstances that could support a reallocation of parental rights. Id. at ¶31-35, citing

Masters v. Masters (1994), 69 Ohio St. 3d 83, 630 N.E.2d 665.

       {¶54} Although many aspects of Campana are certainly useful in analyzing the

instant appeal, it is completely distinguishable from the instant appeal in one very

important respect. In Campana, the trial court found no change in circumstances

occurred and denied the father’s motion to reallocate parental rights. This is the decision

that was affirmed on appeal. We accepted the facts that supported the trial court’s

judgment and deferred to that judgment. In the instant appeal, the trial court ruled in

favor of the father, finding that there was a change in circumstances based on the facts

presented. Hence, we are called on to accept, if reasonable, the facts that support the

trial court’s conclusion that a change of circumstances has taken place if the evidence of

record supports that conclusion. The majority does not accept the facts as found by the
                                                                                         - 14 -


trial court. Hence, it is important to recognize that Campana should also be distinguished

on factual grounds. In Campana, the mother had not yet remarried when the motion to

reallocate parental rights was heard. In this case, Appellant has already remarried.

Importantly, in Campana the only facts that the father relied on to support reallocation of

parental rights were the mere filing of the notice of intent to relocate and the motion to

modify visitation. In this appeal, there are numerous other facts, including that Appellant

had substantially already begun her move to Wyoming and had gone beyond merely

requesting permission for such a move on the part of her child.

       {¶55} Again, absent some abuse of discretion, we are bound to accept the facts

as found by the trial court in deciding whether that court erred in finding a change in

circumstances. So long as the record reasonably supports the trial court’s determination,

we should affirm that decision. Unlike in the Campana opinion, where the trial court held

that no change in circumstances had already occurred and this decision was found to be

supported by the record and affirmed, the majority opinion here reverses the trial court’s

conclusion that there was a change in circumstances, relying for the most part on their

own review and reweighing of facts using only those facts that undermine or discredit the

trial court’s findings. For example, the majority emphasizes the importance of Appellant’s

testimony that she was not going to move to Wyoming without her son, even though she

clearly contradicted this testimony in another part of the transcript. The majority notes

that she did not actually purchase a house in Wyoming, had not yet quit her job as

prosecutor in Ohio, and had not actually enrolled her child in a new school. These are

certainly interesting parts of the record, but the trial court heard other testimony that could
                                                                                      - 15 -


easily have outweighed, to that court, the facts cited by the majority. First, Appellant

actually remarried an attorney, Craig Jones, who lives in Wyoming, and this fact is not in

dispute. The wedding itself took place in Wyoming. Although remarriage alone is not

normally sufficient to support a change in circumstances, it is always an important

consideration when reviewing whether a change in circumstances has occurred. See,

e.g., Wilson v. Wilson, 4th Dist. No. 09CA1, 2009-Ohio-4978, ¶26; Weisgarber v.

Weisgarber, 5th Dist. No. 2008CA0067, 2009-Ohio-20, ¶45; Bracy v. Bracy, 3d Dist. No.

1-08-15, 2008-Ohio-3888, ¶15.

       {¶56} Second, because Appellant has remarried she and her new husband have

many reasons for making Wyoming their home instead of Ohio. The record reflects that

Attorney Craig Jones is a career prosecutor who has lived in Wyoming for fifteen years

and is being considered for an appointed judgeship there.           Attorney Jones earns

substantially more in Wyoming than Appellant does in Ohio. Attorney Jones testified that

he would lose some of his retirement benefits if he quit his job in Wyoming at this time.

(Tr., p. 267.) Attorney Jones looked for work in Ohio but received no interviews or job

offers. Thus, it is difficult to credit Appellant’s statements that she has not and will not

move to Wyoming when her husband is firmly entrenched in a successful career in

Wyoming and admittedly has no job prospects in Ohio.

       {¶57} All of the facts relied on by the majority are undermined by other facts in the

record. It is true that Appellant has not purchased a new home in Wyoming, but she and

her new husband have leased a house there, with an option to buy. They have not

enrolled her son in a new school, but they have found a new school for her son in
                                                                                          - 16 -


Wyoming and Appellant decided not to enroll him for kindergarten in Ohio. Appellant had

not yet left her job as prosecutor, but it appears that she quit her teaching position as a

professor at Kent State University. Appellant had been a faculty member since 2005, but

she testified that she turned down her latest course assignment. (Tr., p. 67.) The fact

that Appellant does not yet have a new job in Wyoming is explained by the fact that she

cannot become licensed immediately in Wyoming due to procedural issues in the bar

application process there. (Tr., pp. 69-71.) Appellant testified that she looked for legal

work in Wyoming and had a job offer, but it fell through based on her inability to become

immediately admitted to the bar in Wyoming. Although Appellant currently does not have

a job in Wyoming, she did testify that it was in her family’s best economic interest to go to

Wyoming. (Tr., p. 75.)

       {¶58} While Appellant’s testimony contains many factual assertions that could

have been interpreted by the trial court to mean that she had not fully or substantially

moved to Wyoming, normally we must presume that the trial court did not believe or rely

on testimony that contradicts the final judgment of the court.           In other words, we

traditionally leave matters of credibility to the trier of fact. In this case we have more than

a presumption to rely on, because the trial judge actually states that he did not believe

some of Appellant’s testimony. For example, on page 7 of the court’s final judgment entry

it states: “The Court was not convinced * * * that Kyde L. Kelly would be a ‘stay at home’

mom as she testified she would be.” (11/6/09 J.E., p. 7.) The court did not find this part

of Appellant’s testimony to be credible, hence it is not difficult to infer that the trial judge

may have had credibility issues with other parts of her testimony.
                                                                                      - 17 -


       {¶59} The majority particularly emphasizes Appellant’s testimony that she would

not move to Wyoming unless her son was able to come with her. Yet, in a different part

of the trial transcript, Appellant gave quite a different response to the same question:

       {¶60} “THE COURT: * * * are you telling me that you won’t leave this area if your

son doesn’t go?

       {¶61} “MRS. KELLY-JONES:           No.   No.   I’m telling you that I’ve been the

residential parent for my son his whole entire life. I don’t see why there should be any

change of that status. * * *” (8/26/09 Tr., p. 13.)

       {¶62} It is certainly possible that the trial court discredited Appellant’s assertion

that she would not complete her move to or stay in Wyoming without her son when she

herself gave conflicting testimony on the subject.

       {¶63} Appellant also disputes the trial court’s conclusion that the change of

circumstances was harmful to the child. Appellant contends that there is no basis for this

conclusion, but the record contains evidence to the contrary. The trial court concluded

that the 1,300 mile distance between Wyoming and Ohio would “destroy the minor child’s

life as it was before the move.” (11/6/09 J.E., p. 4.) The court also noted that because

both parents work, both sets of grandparents are intimately involved in the boy’s life and

help raise him, and this support would obviously disappear if he moved to Wyoming. The

court clearly stated that “Nathan has had at least six if not seven, de facto parent figures

in his life during the past six years” and most of these would disappear if he moved from

Ohio to Wyoming. (11/6/09 J.E., p. 6.) The loss of the support network was a major part

of the court’s decision and is fully supported by the record.
                                                                                           - 18 -


       {¶64} Although the majority likens this case to Campana v. Campana, cited

earlier, it is much more closely related to DeVall v. Schooley, 5th Dist. No. CT2006-0062,

2007-Ohio-2582. In DeVall, the mother had been designated as the residential parent.

She was living in Morgantown, West Virginia, but filed a motion to relocate to King

George, Virginia. The father subsequently filed a motion to modify parental rights so that

he would be named as the residential parent. Upon hearing the matter, the court

determined that the mother had actually remarried, moved some of her furniture to

Virginia, prepared a furnished bedroom for the child in the new house, enrolled the child

in school in Virginia for the upcoming fall, and had withdrawn the child from his current

school in Morgantown. The trial court determined that these factors outweighed the fact

that the mother had not yet found a new job in Virginia. The trial court found that a

change in circumstances had taken place and that it was in the child’s best interest for the

father to become the residential parent. This judgment was upheld on appeal. The Fifth

District held that “the trial court acted within its discretion in finding that the ‘marriage and

relocation’ in this matter was a fait accompli * * *.” Id. at ¶16.

       {¶65} As in the DeVall case, we are called up to review a judgment in which the

trial court found that a change in circumstances had occurred, and there are ample facts

in the record that support the judgment of the trial court. In both cases, there are many

facts supporting a change in circumstances beyond the mere filing of an intent to relocate

or a motion to modify visitation. While there are certainly facts which may lead to a

contrary determination and from which may have, ourselves, reached a contrary

determination, we should follow the type of analysis that occurred in DeVall and every
                                                                                    - 19 -


other case of this nature and affirm the judgment of the trial court based on the

substantial evidence in the record supporting that judgment. For all these reasons, I must

dissent from the opinion reached by the majority.